Citation Nr: 0207347	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  99-10 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected diabetes mellitus, currently rated as 
noncompensable.

2.  Entitlement to service connection for a psychiatric 
disorder other than posttraumatic stress disorder, to include 
as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for a liver 
disorder, to include as secondary to service-connected 
diabetes mellitus, will be addressed in a later decision)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from June 27, 1973 to April 
12, 1974. 

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO), which denied the benefits sought on appeal.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a liver disorder, as 
secondary to service connected diabetes mellitus, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is not productive of any 
active symptomatology.

2.  Competent medical evidence does not reveal that the 
veteran has a psychiatric disorder that is causally related 
to an incident of his military service or to his service-
connected diabetes mellitus.

3.  The veteran does not have a diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2001).

2.  A psychiatric disorder was not incurred in military 
service or as secondary to any service-connected disability.  
38 U.S.C.A. §§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).

3.  PTSD was not incurred in or as a result of any incident 
of military service.  38 U.S.C.A. §§ 1110 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a compensable 
disability rating for his service-connected diabetes 
mellitus.  He is also seeking entitlement to service 
connection for a liver disorder and a psychiatric disorder, 
as secondary to service-connected diabetes mellitus, and 
entitlement to service connection on a direct basis for PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and then separately address the 
issues on appeal.  For the service connection issues, the 
Board will first discuss the law common to those issues, and 
will then individually apply the law to the facts for each of 
the separate issues.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by correspondence from the RO 
following the submission of the veteran's claims, by the July 
1998, October 1998, and February 1999 rating decisions, the 
October 1998, February 1999, and May 2000 statements of the 
case (SOC), and by the May 2000 supplemental statement of the 
case (SSOC).  The RO also sent the veteran a detailed letter 
in November 2001 explaining their respective rights and 
responsibilities under the VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records.  The RO sent the 
veteran a detailed letter in July 1998, and again in April 
1999, explaining the evidence needed for a claim of PTSD and 
enclosing a stressor questionnaire for the veteran to 
complete.  The veteran submitted the requested stressor 
information in May 1999.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has submitted several statements, 
and his representative has submitted a brief on appeal.

The veteran's representative has specifically contended that 
an IME opinion should be obtained to evaluate the veteran's 
condition and determine the etiology of the claimed 
disorders.  38 C.F.R. § 20.901(d) (2001) provides that, when 
in the judgment of the Board, additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal, the Board may obtain an advisory medical 
opinion from one or more medical experts who are not 
employees of VA.  The Board has reviewed this contention, but 
finds that there is no issue presented that provides such 
complexity or controversy as would require an IME opinion.  
As to the veteran's increased rating claim, there is medical 
evidence of record showing his current condition, the 
disability picture presented is clear and uncomplicated, and 
there is no conflict in the medical evidence.  In regard to 
the claim for service connection for PTSD, there is no 
competent medical evidence to show such a diagnosis, and in 
regard to the claim for service connection for a psychiatric 
disorder other than PTSD, there is no competent medical 
evidence showing a relationship to service.  Thus, in no 
issue before the Board is there any conflict in the competent 
medical evidence of record, and therefore, the Board finds no 
reason why an IME opinion is warranted in this case.  As the 
issue of service connection for a liver disorder is 
undergoing additional development, the Board will not address 
it here.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   


1.  Entitlement to an increased (compensable) disability 
rating for diabetes mellitus.

The veteran is seeking a compensable disability rating for 
his service-connected diabetes mellitus.  His disability is 
currently assigned a noncompensable rating under 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2001) [diabetes mellitus].

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Specific schedular criteria 

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 [diabetes 
mellitus], a 10 percent disability rating is assigned where 
the symptoms are manageable by restricted diet only.  A 20 
percent rating is assigned for symptoms requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent disability rating is assigned where there 
is a requirement for insulin, restricted diet, and regulation 
of activities.  A 60 percent rating is warranted where there 
is a requirement for insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is 
a requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Factual Background 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The report of a May 1999 VA examination shows that the 
veteran had never taken medication for diabetes.  The 
examiner found that the veteran was not on a restricted diet 
and had not experienced weight loss; his activities were not 
restricted, and there were no visual, cardiovascular, or 
neurologic symptoms.  The veteran had not visited a diabetic 
care provider, he had normal skin and extremities, and blood 
and urine testing were normal.  The diagnosis was diabetes 
not found.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

The veteran's diabetes mellitus is currently evaluated as 
noncompensable under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  He seeks a higher disability rating, 
but he has not presented specific contentions as to why an 
increased rating is warranted; in essence, he relies on the 
medical evidence in the file.

The evidence on file indicates that the veteran has no 
current symptoms consistent with diabetes, and in fact, 
diabetes was not found on the May 1999 VA examination.  
Laboratory blood and urine testing were normal and the 
veteran was not taking medication.  

For the minimum compensable 10 percent rating under 
Diagnostic Code 7913, the evidence must at least show such 
symptoms as require a restricted diet.  Instead, the evidence 
shows that the veteran was not on a restricted diet, and 
further shows no symptoms currently attributable to diabetes 
mellitus.  

The Board has also examined the criteria for the other rating 
levels under Diagnostic Code 7913, but finds no evidence of 
such symptoms as a need for insulin, regulation of 
activities, episodes of ketoacidosis or hypoglycemic 
reactions, weight loss, loss of strength, or other 
complications characteristic of the rating levels above 10 
percent.

The Board has considered other diagnostic codes; but as the 
veteran's diabetes mellitus is not productive of any current 
symptomatology, the Board finds that no diagnostic code would 
afford the veteran a compensable rating.

Consequently, the Board finds that the disability picture 
associated with the veteran's service-connected diabetes 
mellitus does not more nearly approximate the criteria for a 
compensable evaluation, as described in the provisions of 
Diagnostic Code 7913, but more nearly approximates the 
requirements for the currently assigned noncompensable 
rating.  As a preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable rating for 
diabetes mellitus, the benefit sought on appeal is 
accordingly denied.


Service Connection Issues

Pertinent Law and Regulations 

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

PTSD/Combat status

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, as secondary to service-connected 
diabetes mellitus.

The veteran contends that he has anxiety and depression, 
which were incurred in service, or which are due to his 
service connected diabetes mellitus.

Factual background

A review of the veteran's service medical records shows no 
pertinent findings on the entrance and separation 
examinations.  There was a finding of no evidence of 
personality disturbance, psychosis or neurosis in a December 
1973 clinical record, and a finding of no evidence of 
psychosis or severe neurosis on a January 1974 mental status 
examination. 

A January 1998 discharge summary shows that the veteran was 
hospitalized for alcohol dependence, substance abuse, and 
tobacco addiction.  The examiner noted a history of a bipolar 
disorder.

Outpatient treatment records from January 1998 to July 1998 
show ongoing treatment for alcohol and drug dependence, 
including participation in an alcohol and drug rehabilitation 
program, and symptoms of a bipolar disorder, including, mood 
swings, anxiety, and depression. 

Outpatient treatment records from March 1999 to January 2000 
show ongoing treatment for alcohol dependence, polysubstance 
dependence, bipolar disorder, adult attention deficit 
disorder, and antisocial personality.  The veteran was noted 
to have symptoms of depression and anxiety, reported 
throughout his lifetime.  The veteran was admitted into a 
domiciliary assistance program.  The veteran stated that he 
thinks his mood disorder goes back to the military, where he 
experienced highs and lows.

A September 1999 medical record shows treatment for 
polysubstance abuse and a diagnosis of polysubstance 
dependence and a bipolar disorder by history, with 
psychiatric stressors of homelessness and unemployment.  

The veteran filed a claim for service connection for a liver 
disorder in February 1998.  In a July 1998 rating decision, 
the RO denied the claim.  The veteran disagreed with the July 
1998 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's VA 
Form 9 in April 1999.

Analysis 

The Board has reviewed the evidence of record, as summarized 
in pertinent part above.  For reasons which will be expressed 
in greater detail below, the Board finds that a psychiatric 
disorder was neither incurred in service nor as a result of 
the veteran's service-connected diabetes mellitus.

There is nothing in the evidentiary record to support or 
suggest that a psychiatric disorder was incurred in service.  
Medical findings in service include no evidence of 
personality disturbance, psychosis, or neurosis .  The 
separation examination contains no pertinent findings.  There 
is no record of a diagnosis or notation of any psychiatric 
disorder in the service, nor any other possible cause of the 
claimed disability.

Post-service evidence shows a diagnosis of a bipolar disorder 
in December 1997, and a statement that the veteran had a 
history of bipolar disorder, but there was no finding as to 
the date of onset, and no indication that the disorder was 
related to service.  Symptoms of depression and anxiety were 
noted in various outpatient treatment records, but there is 
no diagnosis of clinical depression, or any chronic disorder 
associated with these symptoms.  The veteran has diagnoses of 
a bipolar disorder, polysubtance abuse, antisocial 
personality, and adult attention deficit disorder. 

Further, the Board notes no competent medical evidence to 
relate any currently diagnosed psychiatric disorder to an 
incident of service, or any indication that such evidence 
exists outside the record.  

The veteran has asserted that his psychiatric disorder was 
incurred as a proximate result of his service connected 
diabetes mellitus.  However, there is no competent medical 
evidence to establish a relationship between any currently 
diagnosed psychiatric disorder and the veteran's service-
connected diabetes mellitus.

The primary evidence in support of the veteran's claim comes 
from his own contentions.  The veteran contends that he 
experienced symptoms of depression and anxiety since service; 
however, it is now well established that although he is 
competent to report on his symptoms, as a lay person without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board therefore finds that a preponderance of the 
evidence is against a showing that any current psychiatric 
disorder resulted directly from an incident of active 
service, or on a secondary basis as a result of a service-
connected disability.  The veteran's claim of entitlement to 
service connection for a psychiatric disorder other than PTSD 
is denied.

3.  Entitlement to service connection for PTSD.

The veteran contends that he has PTSD.

Factual background

The factual background set out under the previous section, 
dealing with entitlement to service connection for a 
psychiatric disorder other than PTSD, to include as secondary 
to service-connected diabetes mellitus, is also pertinent to 
this discussion, but will not be repeated here.

The RO received the veteran's claim for service connection 
for PTSD in June 1998.  In an October 1998 rating decision, 
the RO denied the claim.  The veteran disagreed with the 
October 1998 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of a VA Form 
9 in April 1999.  

In May 1999, the veteran submitted a list of stressors, which 
included being transferred to another company, being 
hospitalized for pneumonia, finishing last in his class in 
submarine school, being diagnosed with diabetes, being 
accused of selling drugs, and being diagnosed with hepatitis.

Analysis 

The Board has reviewed the evidence of record, as summarized 
in pertinent part above.  For reasons which will be expressed 
in greater detail below, the Board finds that PTSD was not 
incurred in or as a result of any incident of service.

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2001); Moreau, supra.

Regarding the first element, the Board finds no competent 
medical evidence showing that the veteran has a current 
diagnosis of PTSD.  The Board finds the most probative 
evidence in this regard to be the psychiatric diagnoses put 
forth in the September 1999 psychiatric assessment, and in 
the December 1997 hospitalization record.  These records show 
diagnoses of polysubstance dependence, antisocial 
personality, adult attention deficit disorder, and bipolar 
disorder.  This evidence indicates that the veteran's 
psychiatric complaints and symptoms were evaluated by medical 
professionals on numerous occasions since service and 
recently, none of whom diagnosed or noted the possibility of 
PTSD as an underlying disorder.

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no competent medical evidence of a diagnosis 
of PTSD.  In the absence of one of the required elements 
under 38 C.F.R. § 3.304(f), a discussion of the other 
elements required for service connection for PTSD, such as 
whether there is credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred, is 
not warranted and the claim for service connection for PTSD 
must be denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.



ORDER

The schedular criteria not having been met, the claim of 
entitlement to a compensable rating for diabetes mellitus is 
denied.

Service connection for a psychiatric disorder other than 
PTSD, as secondary to diabetes mellitus, is denied.

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

